Citation Nr: 0917612	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an overpayment of $5,666.20 in VA disability 
compensation benefits due to "fugitive felon" status was 
properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2005.  A transcript 
of that hearing is of record.

In July 2007 the Board remanded the case for further 
development.  The case has since been returned to the Board 
for further appellate action.

In March 2009 the Board received evidence from the Veteran in 
the form of legal documents from the State of Florida 
relating to dismissal of his arrest warrant in May 2004.  The 
Veteran's representative has waived the Veteran's right to 
have this evidence initially considered by the RO.  See 38 
C.F.R. § 20.800.


FINDING OF FACT

The Veteran was paid $5,666.20 in VA compensation benefits 
for the period December 27, 2001, to May 3, 2004, during 
which period he was a fugitive felon.


CONCLUSION OF LAW

An overpayment of $5,666.20 in VA disability compensation 
benefits due to "fugitive felon" status was properly 
created.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 
3.666(e) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), impose obligations on 
VA to provide claimants with notice and assistance. 

VCAA requirements, however, are not applicable in this case 
for two reasons.  First, the law and not the factual evidence 
is dispositive of this claim.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  Second, the issue on appeal arises under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans and fugitive felons, and not 
from the receipt of a substantially complete application from 
the Veteran.  See 38 U.S.C.A. § 5103(a).  Thus, the VCAA is 
not applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

However, the record reflects the RO provided the Veteran a 
letter in April 2004 advising him of the proposed action 
stopping his benefits while he was a fugitive felon and 
intention to recoup the resulting overpayment.  The Veteran 
had ample opportunity to respond prior to the issuance of the 
action on appeal in June 2004.  Thereafter, the Veteran was 
advised in the Statement of the Case (SOC) and the 
Supplemental SOC (SSOC) of the evidence considered and the 
reasons his claim remained denied.  The Veteran was also 
afforded a hearing before the Board in which he presented 
arguments in support of his claim.

Accordingly, VA's notification duties have been met and the 
Board may proceed with appellate review.

Legal Criteria

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under Chapter 
11 of Title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

Compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon; 
compensation or dependency and indemnity compensation (DIC) 
is not payable on behalf of a dependent of a veteran for any 
period during which the veteran or the dependent is a 
fugitive felon.  38 C.F.R. § 3.665(n)(1).

For purposes of this section, the term "fugitive felon" 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  38 C.F.R. § 3.665(n)(2).

For the purpose of implementing "fugitive felon" 
regulations, the term "felony" includes a high misdemeanor 
under the laws of a State that characterizes as high 
misdemeanors offenses that would be felonies under Federal 
law.  38 C.F.R. § 3.665(n)(3).

While the term "fugitive" is not specifically defined by 
the governing statute and regulation, Black's Law Dictionary 
(8th Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 was designed to cut off 
the means of support that allows fugitive felons to continue 
to flee.  The SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

Analysis

This case involves intertwined violations of probation 
following convictions in the states of Tennessee and Florida.  
Specifically at issue is a February 1988 Florida arrest 
warrant for violation of probation consequent to a felony 
conviction in February 1986.

The Veteran was convicted of a felony in Lincoln County, 
Tennessee in June 1984.  He was sentenced to one year, but 
released on a three-year probation in September 1984.  He 
subsequently departed the jurisdiction without permission and 
moved to Florida; an arrest warrant was issued in Tennessee 
in February 1985 for violation of probation.

In February 1986 the Veteran was convicted of a third-degree 
felony (possession of a controlled substance and drug 
paraphernalia) in Martin County, Florida.  He was sentenced 
to two years probation.  The Veteran violated his probation 
by failing to submit a monthly report, failing to pay 
required costs to the state, and moving from the jurisdiction 
without permission.  A violation-of-probation warrant was 
issued in December 1986.  The Veteran was arrested for 
violation of probation in September 1987 and the violation-
of-probation warrant was thereupon dismissed.  The Veteran 
was subsequently extradited to Tennessee, where he was 
incarcerated until February 1988.

(The RO has attempted to obtain records from Lincoln County, 
Tennessee pertaining to the circumstances of the Veteran's 
release from custody in 1988, specifically including any 
requests from Florida to have the Veteran returned there 
after release by Tennessee authorities.  A VA memorandum 
dated in November 2008 states that per the Lincoln County 
records clerk there were no records available that far back 
because the country's computers had crashed in 1997.)

In February 1988 the state of Florida issued an arrest 
warrant instituting new charges against the Veteran for 
violating the terms of probation from his sentence in 
February 1986.  The warrant remained in effect until it was 
recalled in May 2004.  It is this violation-of-probation 
warrant that is the basis for the RO's action on appeal.

VA became aware of the outstanding Florida warrant in March 
2004, at which time the Resident Agent in Charge (RAC) of the 
Nashville RO contacted the Martin County, Florida Sheriff's 
Department in March 2004 to ask if the Florida arrest warrant 
was still active.  The Martin County Sheriff's Department 
informed the RAC the warrant was still active but extradition 
to Florida was not wanted at that time.  The RO sent the 
Veteran a letter in April 2004 notifying him of intent to 
withhold benefits and of overpayment of benefits.

In May 2004 an Assistant Florida State Attorney filed an 
administrative motion before the Martin County Circuit Court 
asking the violation of probation warrant to be dismissed 
because passage of time had rendered the case unprosecutable 
and/or because the statute of limitations had expired and/or 
because of the failing health of the Veteran.  The Circuit 
Court thereupon granted the motion to dismiss on May 3, 2004.

The Veteran contends he was completely unaware of the 
February 1988 Florida warrant because he was incarcerated in 
Tennessee when it was issued; upon receiving VA's letter in 
April 2004 he immediately contacted the Martin County 
district attorney's office and rectified the matter.  He 
states the charge of violating probation was dismissed by 
Florida when he was extradited to Tennessee, and that no 
"hold" was placed in his records to have him returned to 
Florida after completion of his Tennessee sentence.  When he 
was released by Tennessee in February 1988, there was no 
outstanding warrant in the National Crime Information Center 
(NCIC) to alert the Tennessee authorities or the Veteran that 
he was wanted in another jurisdiction.  Following his release 
from custody in Tennessee, he returned to Florida and lived 
openly in that state from 1990 to 1996, including filing 
taxes, until he returned to Tennessee in 1996.

Based on review of the evidence above, the Board finds the 
Veteran was a fugitive felon within the meaning of 38 C.F.R. 
§ 3.665(n).
 
The record clearly establishes the Veteran was convicted of a 
felony in the State of Florida and was placed on probation by 
that state; an active warrant for his arrest for violation of 
that probation was in effect from February 1988 to May 2004.

The Veteran contends the original Florida violation of 
probation charge was dismissed when he was extradited to 
Tennessee in 1987.  Careful review of the September 1987 
Order Dismissing Warrant verifies the Judge dismissed the 
warrant because there was reason shown to him that the 
Veteran's probation should not be revoked.  This supports the 
Veteran's contention that the charges underlying the December 
1986 arrest warrant for violation of probation were 
dismissed.

However, review of the affidavit for arrest in February 1988, 
on which the issue on appeal is based, reflects charges 
different from those in the prior warrant.  Briefly, the 
previous affidavit for arrest alleged the Veteran had 
violated probation by failing to submit monthly reports for 
June through October 1986 inclusive, for failing to make 
monthly payments through November 1986 and being $150.00 in 
arrears, and for moving from his approved residence at [redacted]
[redacted] ([redacted]) without authority.  The new 
affidavit for arrest alleged the Veteran had violated his 
probation by failing to submit monthly reports for October 
1987 through January 1988, for failing to make monthly 
payments through February 1988 and being $210.00 in arrears, 
and by moving from his approved residence at [redacted]
[redacted] ([redacted]) without authority and absconding 
from the Supervision of the Florida Department of 
Corrections.  Therefore, although both affidavits were based 
on violating the terms of probation for the same February 
1986 conviction, the specifications were altogether 
different.  The dismissal of the original charges is 
accordingly rendered moot, as is the question of whether the 
Veteran should have been placed on "hold" or instructed to 
return to Florida when he was extradited to Tennessee.

In further comparison between the previous warrant and the 
warrant on appeal, the Board notes that while the previous 
action dismissed both the arrest warrant and the underlying 
charge of violation of probation, the May 2004 action simply 
dismissed the warrant without making a determination of the 
underlying charge.  Accordingly, unlike the previous 
dismissal, the current dismissal does not lead the Board to 
conclude the Veteran did not violate the terms of his 
probation, or that issuance of the new arrest warrant was a 
"mistake" as the Veteran contends. 

The Veteran has argued that he was not a "fugitive" because 
he was not aware of the arrest warrant.  The Board simply 
notes that by definition a probation violator cannot expect 
to be served an arrest warrant.  Further, a person with the 
Veteran's history of probations and violations should have 
been aware of the terms of his probation and that a warrant 
would follow after violation of those terms.  

The Veteran has also argued that he was not a "fugitive" 
because he lived openly in Florida for several years during 
the time the arrest warrant was in effect.  The Board notes 
in response that the warrant was issued, in part, because the 
Veteran had moved without permission and had absconded from 
the supervision of the Florida Department of Corrections.  
Therefore, the Board finds that he was a fugitive.

A VA audit conducted in November 2008 shows that during the 
period from December 27, 2001, the effective date of the 
statute prohibiting payment of benefits to fugitive felons, 
to May 3, 2004, the date the arrest warrant was dismissed, 
the Veteran was paid $5,666.20 in VA compensation benefits.  
As shown above, during that period he was a fugitive felon.  
The Board accordingly finds the overpayment was correctly 
created.

The Veteran notified the RO in January 2009 that he does not 
want the claim to be resubmitted to the RO's Committee for 
Waivers and Compromises for consideration of waiver of 
indebtedness, but instead wants the Board to adjudicate the 
limited issue of whether the overpayment was correctly 
created.  The Board will accordingly not consider whether a 
waiver of overpayment is warranted.


ORDER

An overpayment of $5,666.20 in VA disability compensation 
benefits due to "fugitive felon" status was properly 
created, and the appeal is accordingly denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


